Citation Nr: 0919020	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, claimed as due to exposure to an herbicide 
agent.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, claimed as secondary to diabetes 
mellitus. 

3.  Entitlement to service connection for retinopathy, 
claimed as secondary to diabetes mellitus. 

4.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to diabetes mellitus

5.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet, claimed as secondary to 
diabetes mellitus. 

6.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied the benefits sought on appeal.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2006; the hearing 
transcript has been associated with the claims file.  



FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision, the RO 
denied service connection for diabetes mellitus and heart 
disease, claimed as secondary to herbicide exposure.    

2.  Evidence received since the January 1998 rating decision 
includes pertinent service personnel records in existence but 
unavailable for consideration in January 1998.
  
3.  The Veteran is shown to have qualifying service in 
Vietnam and is therefore presumed to have been exposed to an 
herbicide agent in service.

4.  Diabetes mellitus is presumed to be etiologically related 
to in-service exposure to an herbicide agent.

5.  Coronary artery disease is etiologically related to 
service-connected diabetes mellitus.  

6.  Diabetic retinopathy is etiologically related to service-
connected diabetes mellitus.  

7.  The Veteran does not have a kidney disorder etiologically 
related to active service, or to a service-connected 
disability.  

8.  Peripheral neuropathy is etiologically related to 
service-connected diabetes mellitus.  

9.  Hypertension is etiologically related to service-
connected diabetes mellitus.  





CONCLUSIONS OF LAW

1.  The January 1998 rating decision which denied service 
connection for diabetes mellitus and heart disease, claimed 
as secondary to herbicide exposure, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the January 1998 rating decision, official service 
department records have been received that are relevant to 
the Veteran's claim for diabetes mellitus; hence, 
reconsideration of the claim is warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

3.  Since the January 1998 rating decision, official service 
department records have been received that are relevant to 
the Veteran's claim for coronary artery disease; hence, 
reconsideration of the claim is warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

4.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Coronary artery disease is proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

6.  Diabetic retinopathy is proximately due to or the result 
of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

7.  A kidney disorder was not incurred in or aggravated by 
active service, is not proximately due to or the result of a 
service-connected disease or injury, and may not be presumed 
to have been incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

8.  Peripheral neuropathy of the hands and feet is 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  

9.  Hypertension is proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In April 2002 and December 2003 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

Although VA did not provide the Veteran with adequate notice 
in regard to new and material evidence, in light of the 
Board's reconsideration of the issues on appeal, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date in this case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
kidney disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In light of the Board's favorable decision 
on the remaining issues, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a decision in the 
present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO shall address any notice defect regarding disability 
ratings and effective dates when effectuating the award.  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, service personnel 
records, VA and private treatment records, various lay 
statements and supporting documentation, a VA examination, 
and a Board hearing transcript have been associated with the 
claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The Board finds that no further 
development is required.   The record is complete and the 
case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including 
cardiovascular-renal disease,  hypertension, and diabetes 
mellitus may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

1.  Reopened Claim

The RO previously considered and denied the Veteran's claim 
for service connection for diabetes mellitus and heart 
disease in an unappealed January 1998 rating decision.  The 
RO denied the Veteran's initial claim for service connection 
because these conditions did not happen in military service, 
nor were they aggravated or caused by service.  Evidence of 
record at the time of the January 1998 rating decision 
included the Veteran's service treatment records.  

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id. 

During the pendency of this appeal, VA revised 38 C.F.R. § 
3.156(c) which addresses service department records.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (as codified at 38 
C.F.R. § 3.156(c) (2008)).  38 C.F.R. § 3.156(c) was revised 
to clarify VA's current practice.  When VA receives service 
department records that were unavailable at the time of the 
prior decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3) 
(2008).

In the present case, relevant service personnel records were 
received subsequent to the January 1998 rating decision.  
Service personnel records show that the Veteran was stationed 
aboard the USS Horne and USS Chicago in the waters off shore 
of Vietnam.  The Veteran is claiming that his diabetes 
mellitus is related to exposure to Agent Orange in service, 
and that coronary artery disease is secondary to diabetes 
mellitus; therefore, the Board finds that service personnel 
records are relevant to the Veteran's claims.  

Thus, the provisions of 38 C.F.R. § 3.156(c) are for 
application.  Because the newly received official service 
department records are relevant to the Veteran's claims, the 
Board will reconsider de novo the claims for service 
connection for diabetes mellitus and coronary artery disease.  

2.  Diabetes Mellitus

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2 (2008).  VA's Secretary has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran claims that his diabetes mellitus is related to 
exposure to Agent Orange in Vietnam.  A veteran, who had 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  In order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

In its decision in Haas v. Nicholson, the U.S. Court of 
Appeals for Veterans Claims (Veterans Court or Court) 
reversed a Board decision, which denied service connection 
for diabetes mellitus, with peripheral neuropathy, 
nephropathy, and retinopathy as a result of exposure to 
herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The Board determined that, although the appellant had served 
in the waters off the shore of the Republic of Vietnam, such 
service did not warrant application of the presumption of 
herbicide exposure because the appellant never set foot on 
land in that country.  In reversing the Board's decision, the 
Veterans Court held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)- 
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal (VSM).  In so 
holding, the Veterans Court found the manual provision to be 
a substantive rule and invalidated a subsequent amendment to 
that provision.  Thus, the Veterans Court held that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" would, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a VSM, without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  

VA appealed the Veterans Court decision in Haas to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Pursuant to VA's motion, on January 26, 2007, the 
Veterans Court stayed further proceedings in all cases 
pending before VA, pending further order.  Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007).  The specific claims 
affected by the stay include those where evidence of 
herbicide exposure may be proven by receipt of the VSM or 
service on a vessel off the shore of Vietnam.  On May 8, 
2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed the 
Veterans Court, holding that the Veterans Court had erred in 
rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  Petition for a writ of 
certiorari to the United States Supreme Court was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009).  Thus, the Board may adjudicate the Veteran's 
claim.  See Board of Veterans' Appeals, Chairman's Memorandum 
No. 01-09-03 (January 22, 2009) (lifting stay on processing 
of claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson); see also Board of Veterans' 
Appeals Chairman's Memorandum No. 01-06-24 (September 21, 
2006) ("Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson - 
Imposition of Stay").

Accordingly, the presumption of herbicide exposure is 
warranted for service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

VA and private treatment records dated from 2001 to 2005 
reflect diagnoses of type I diabetes mellitus, or insulin 
dependent diabetes mellitus, and of type II diabetes 
mellitus.  The Board notes that type I diabetes mellitus is 
not subject to presumptive service connection under 38 C.F.R. 
§ 3.309(e).  A private treatment report, dated in September 
2001, also noted that the Veteran has a family history of 
diabetes mellitus, including his father, paternal 
grandfather, and two of four siblings.  The Veteran reported 
during an April 2004 Agent Orange Registry examination that 
he was first diagnosed with diabetes mellitus in 1983.  A 
June 2005 VA examination shows that the Veteran's diabetes 
mellitus is at least as likely as not type II diabetes 
mellitus.  The Board finds that medical evidence of record 
establishes a current diagnosis of type II diabetes mellitus.  

At issue is whether the Veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008); Haas v. Peake, supra.  

The Veteran's Form DD 214 and personnel records show that 
served in the United States Navy with duties in cryptographic 
machine operations.  The Veteran received the Vietnam 
Campaign Medal, the Vietnam Service Medal, the Republic of 
Vietnam Meritorious Unit Citation, Gallantry Cross Medal with 
Palm, and the Combat Action Ribbon, among other awards and 
decorations; however, these awards do not confirm service on 
land in Vietnam.  The Veteran has also submitted evidence 
showing that he received the Vietnam Civil Actions Medal.  
The Board notes that the Vietnam Civil Actions Medal is not a 
service-authorized award, and thus fails to confirm service 
in Vietnam.

The Veteran contends that on one or more occasions, he was 
sent with a team into Vietnam by helicopter from the USS 
Horne on temporary duty assignments.  He indicated, 
specifically, that he was sent to Phu Bai to set up a special 
operations communications link, and that he could recall two 
trips in country, in November 1971 and in March 1972.  

Service personnel records show that the Veteran was stationed 
aboard the USS Horne and USS Chicago.  Transfers and receipts 
and administrative remarks show that the Veteran was aboard 
the USS Horne from September 1971 to November 1971, and that 
he served on temporary duty assignment on the USS Chicago 
from December 1971 to April 1972.  The National Personnel 
Records Center (NPRC) furnished dates of service in Vietnam 
from December 1971 to April 1972.   

A letter from the Director of the Center of Unit Records 
Research stated that they were unable to verify that the 
Veteran actually went ashore in Vietnam.  The Director stated 
that 1971 and 1972 command histories for the USS Horne, which 
were attached, reveal that the USS Horne was not located in 
the vicinity of the Republic of Vietnam during the period of 
1971 to April 1972.  The Director stated that the Veteran's 
duties and assignments requiring him to go ashore may be 
located in his personnel file.  However, personnel records do 
not reflect any specific notations of onshore duty in 
Vietnam.  Command histories for the USS Horne show that from 
November 29, 1971 to December 30, 1971, the USS Horne was 
underway/on station in the Gulf of Tonkin.  

The RO made additional attempts to confirm the Veteran's 
claims that he had been sent to Phu Bai via helicopter from 
the USS Horne.  The RO additionally attempted to confirm any 
helicopter flights leaving from the USS Chicago.  A response 
from the Naval Warfare Decision noted that deck logs may 
indicate aircraft or boats arriving or departing, but did not 
list passengers by name generally; nor did they list 
destinations of these aircraft and vessels.  Deck logs for 
both the USS Horne and the USS Chicago were attached.  Deck 
logs for the USS Horne show that the ship was on route to the 
Gulf of Tonkin, Piraz Station in October 1971.  Deck logs for 
the USS Chicago show that the ship was also located in the 
Gulf of Tonkin, Piraz Station, from January 1972 through 
March 1972.  Deck logs do note helicopters arriving on deck 
and to port; however, passenger names and destinations were 
not listed.  

The Veteran submitted several lay statements describing his 
temporary duty assignments in Vietnam.  The Veteran submitted 
articles he wrote for a publication of the U.S. Naval 
Cryptologic Veterans Association, dated in 2008.  In his 
article, the Veteran described his duties in Vietnam, and 
reported that he was flown by helicopter from his ship, 
stationed in the Gulf of Tonkin to Phu Bai on temporary duty 
assignments.  These published personnel accounts reiterate 
statements already submitted by the Veteran.  

The Veteran also submitted annotated copies of his service 
personnel records and additional military records in support 
of his statements.  The Veteran submitted a citation for 
receipt of the Navy Unit Commendation for meritorious service 
in action against the enemy in North Vietnam from November 
1971 to June 1972.  It was noted that throughout this period, 
the USS Chicago was operating in the Gulf of Tonkin as a 
radar advisory control ship.  A citation for receipt of the 
Navy Achievement Medial shows that the Veteran served as a 
communications supervisor onboard numerous United States Navy 
combatant ships which were engaged in special operations of 
vital importance to the security of the United States.  

The Veteran submitted additional buddy statements in support 
of his claim.  In a June 2003 lay statement from W.E.S., he 
states that he remembered the Veteran telling him about his 
trip aboard the USS Horne.  He also recalled the Veteran's 
description of how he was flown by helicopter to Phu Bai near 
the DMZ.  It appears, from W.E.S.'s statement that he was not 
a witness to the Veteran's reported temporary duty 
assignments in Vietnam; and that his statements as to the 
Veteran's service were based on the Veteran's own reported 
accounts.  

In a November 2008 statement, Rear Admiral W.D.M., United 
States Navy, Retired, who served with the Naval Security 
Group from March 1964 to February 1968 in the same area of 
operations as the Veteran, stated that he could not verify 
with first hand information the Veteran's specific service, 
but he stated that he could state without reservation that 
temporary duty on Naval combatants was the norm and not the 
exception during the time of his service.  He stated that it 
was not unusual for a communications technician with the 
Veteran's skills to spend more time at sea (and quite 
frequently in Vietnam) than at his permanent station.  W.D.M. 
noted that he did not serve with the Veteran.  However, he 
stated that he had personal knowledge of most of the vessels 
that the Veteran served on and was scheduled to report to two 
of them himself.  W.E.S. and W.D.M. had indicated from their 
own personal knowledge, that it was common to be placed on 
temporary duty assignments onboard various vessels and in 
Vietnam; however, these assignments were not always reflected 
by the record.  

The Veteran has stated in various lay statements and during 
his Board hearing, that he was asked to sweep up an orange 
powder on board the USS Horne, and indicates that this powder 
may have been Agent Orange.  There is no evidence, however, 
which corroborates that the Veteran was exposed to Agent 
Orange on the USS Horne, and there is no indication that the 
orange powder that the Veteran swept up was an herbicide 
agent. 

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reports of 
temporary duty in Vietnam are sufficiently corroborated by 
lay statements associated with the record.  The specific 
temporary duty assignments described by the Veteran are not 
confirmed by personnel records and unit history research; 
however, these records indicate that the Veteran may have had 
temporary duty in Vietnam.  The NPRC furnished dates of 
service in Vietnam from December 1971 to April 1972.  Ships 
deck logs from the USS Horne and the USS Chicago reflect 
frequent flights on and off the ship.  It was noted in a 
letter from the Naval Warfare Decision, that records such as 
deck logs did not list passengers by name generally; nor did 
they list destinations of these aircraft and vessels.  
Therefore, the temporary duty described by the Veteran may 
not be capable of corroboration via official records in this 
case.  Records submitted by the Veteran, as well as buddy 
statements, support his allegation of temporary duty 
assignments in Vietnam.  The Veteran's citations and 
commendations are consistent with reported duty.  Both W.E.S. 
and W.D.M. indicated that it was common to be placed on 
temporary duty assignments, but noted that these assignments 
were not always reflected by the record.  W.D.M, in 
particular, stated that it was not unusual for a 
communications technician with the Veteran's skills to spend 
more time at sea and quite frequently in Vietnam than at his 
permanent station.  W.D.M. was additionally familiar with the 
particular ships on which the Veteran was stationed.  He also 
stated that all of the work done by the Veteran was 
classified Top Secret SCI and most of the temporarily 
assigned personnel were not allowed to wear their rating 
badges, let alone be reflected in official crew lists.  He 
stated further that the Veteran's case and his lack of 
"official" information supporting it were not unusual and 
he had no doubt that the Veteran served in Vietnamese 
territorial waters and on land in Vietnam.

The Veteran's reports of temporary duty in Vietnam have been 
consistent, and additionally, are consistent with the 
circumstances and conditions of his service.  See 38 U.S.C.A. 
§ 1154(b) (Providing in substance that in the case of 
Veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.).  The Board 
finds that the Veteran's statements are credible in this 
case, and are sufficiently corroborated by lay statements, 
personnel records and other documents of record.  Resolving 
the benefit of the doubt in favor of the Veteran, the Board 
finds that the Veteran has provided credible evidence of 
actual duty in Vietnam. See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2008).  The Veteran is, 
therefore, presumed to have been exposed to an herbicide 
agent in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008). 

As discussed above, the medical evidence of clearly shows 
that the Veteran currently has diabetes mellitus.  The Board, 
therefore, finds that service connection for diabetes 
mellitus is warranted on a presumptive basis.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008). 

3.  Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran contends that his coronary artery disease, kidney 
problems, diabetic retinopathy, peripheral neuropathy, and 
hypertension are secondary to diabetes mellitus.  

VA treatment records reflect current diagnoses of coronary 
artery disease, diabetic retinopathy, peripheral neuropathy, 
and hypertension.  

A June 2005 VA examination included a review of the claims 
file, a review of VA medical records, and an interview of the 
Veteran.  The examiner described the Veteran's medical 
history and current diagnoses.  A physical examination was 
also completed.  Based on this information, the June 2005 VA 
examiner found that coronary artery disease, diabetic 
retinopathy, peripheral neuropathy, and hypertension were as 
likely as not related to diabetes mellitus.  Although the 
Veteran was noted to have renal insufficiency by history, 
there was no evidence of proteinuria on examination and renal 
function tests were within normal limits.  

The Veteran submitted an April 2005 private opinion from Dr. 
B.B. in support of his claim.  Dr. B.B. stated, "I 
understand that his application is based on his general 
health, the possibility that his illnesses are caused from 
exposure to Agent Orange and Post Traumatic Stress 
Disorder."  Dr. B.B. noted that the Veteran had been treated 
for insulin dependent diabetes, coronary heart disease, PTSD 
and depression.  He opined that the Veteran's past medical 
history was complicated by his military service, and 
indicated that it was highly likely his military environment 
has impacted the magnitude of his comorbid diseases.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  A 
June 2005 VA examination shows that there was no renal 
insufficiency shown at the time of the examination.  Absent a 
currently diagnosed kidney disorder, the Board finds that 
service connection for a kidney disorder cannot be 
established.  The Board finds that the June 2005 VA 
assessment is probative in this case, as the assessment was 
based on an examination of the Veteran and renal function 
testing.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The Board finds, therefore, that service connection 
for a kidney disorder is not warranted on a direct or 
secondary basis.

The Veteran has established diagnoses of coronary artery 
disease, diabetic retinopathy, peripheral neuropathy, and 
hypertension.  A June 2005 VA examination shows that coronary 
artery disease, diabetic retinopathy, peripheral neuropathy, 
and hypertension were as likely as not related to diabetes 
mellitus.  The opinion was based on a review of the Veteran's 
medical history.  The medical evidence reviewed and discussed 
by the examiner was factually accurate.  The Board finds, 
therefore, that service connection for coronary artery 
disease, diabetic retinopathy, peripheral neuropathy, and 
hypertension is warranted as secondary to diabetes mellitus.  



C.  Conclusion

The January 1998 rating decision, which denied service 
connection for diabetes mellitus and heart disease, claimed 
as secondary to herbicide exposure is final.  Since the 
January 1998 rating decision, official service department 
records have been received that are relevant to the Veteran's 
claims for diabetes mellitus and coronary artery disease; 
hence, reconsideration of the January 1998 rating decision is 
warranted.  

The Veteran has been diagnosed with diabetes mellitus.  
Evidence of record corroborates the Veteran's reported 
service in the Republic of Vietnam; thus, he is presumed to 
have been exposed to an herbicide agent in service.  The 
Board concludes that service connection is warranted for 
diabetes mellitus on a presumptive basis.

The Veteran does not exhibit a current kidney disorder.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a kidney 
disorder etiologically related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.

The Veteran has been diagnosed with coronary artery disease, 
diabetic retinopathy, peripheral neuropathy, and 
hypertension.  Competent medical evidence shows that such 
disabilities are likely causally related to service-connected 
diabetes mellitus.  Therefore, the Board concludes that the 
evidence supports a finding that the Veteran has coronary 
artery disease, diabetic retinopathy, peripheral neuropathy, 
and hypertension secondary to service-connected diabetes 
mellitus.  




ORDER

Service connection for diabetes mellitus is granted.

Service connection for coronary artery disease is granted.

Service connection for diabetic retinopathy is granted.

Service connection for a kidney disorder is denied.

Service connection for peripheral neuropathy of the hands and 
feet is granted.

Service connection for hypertension is granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


